Citation Nr: 0701773	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  98-16 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) for the period prior to 
December 5, 2000.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel 


INTRODUCTION

The veteran had active military service from May 1966 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In June 1998, the RO denied an evaluation greater than 50 
percent for post-traumatic stress disorder (PTSD). The 
veteran subsequently perfected an appeal of this issue.  In 
January 1999, the RO denied service connection for TDIU and 
in May 2000, a statement of the case (SOC) was furnished 
regarding this issue.

In October 2000, the Board denied an evaluation greater than 
50 percent for PTSD.  The Board also determined that a 
substantive appeal had not been filed on the issue of 
entitlement to TDIU and therefore, the issue was not before 
the Board.

In March 2001, Appellee filed a Motion for Remand and To Stay 
Proceedings, which was subsequently opposed by the Appellant. 
Briefs were then filed by the Appellant in July 2001 and by 
the Appellee in August 2001.  By Order dated in January 2003, 
the United States Court of Appeals for Veterans Claims (CAVC) 
vacated the Board's decision and remanded the matter to the 
Board for readjudication.

The veteran subsequently appealed this Order to the United 
States Court of Appeals, Federal Circuit (Federal Circuit). 
In April 2004, the Federal Circuit held that the remand order 
was appealable and that the decision by the Board rendered 
prior to the enactment of the VCAA was final and 
consequently, compliance with additional notice and 
assistance provisions of the Act was not required.  
Accordingly, the CAVC's Order was reversed and the case was 
remanded for further proceedings.

In September 2004, the parties filed a Joint Motion for 
Remand. The veteran had previously briefed the CAVC on the 
issue of whether the Board had incorrectly interpreted 38 
C.F.R. § 4.130.  The parties agreed that the veteran was 
withdrawing that argument and that the only issue remaining 
before the CAVC was whether the veteran properly completed 
his appeal to the Board on the issue of whether he was 
entitled to TDIU.  The parties indicated that this issue was 
fully disposed of by the motion.  The Joint Motion discussed 
a statement filed by the veteran on June 6, 2000 and pursuant 
to Gomez v. Principi, 17 Vet. App. 369 (2003), the parties 
agreed that it should be construed as a substantive appeal.

By Order dated September 21, 2004, the CAVC granted the Joint 
Motion and vacated that part of the Board's October 2000 
decision that determined the veteran had not completed his 
appeal to the Board on the issue of entitlement to TDIU.  The 
matter was remanded for compliance with the instructions in 
the Joint Motion and specifically for a determination as to 
whether the RO erred by failing to find that the appellant 
was entitled to TDIU.  In May 2002, the RO awarded TDIU 
effective December 5, 2000 and the only matter remaining is 
entitlement to TDIU for any earlier period.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2005, the Board remanded the case in order to 
comply with the Court's September 2004 order.  In particular, 
the Board requested that the RO submit the veteran's case to 
the Director, Compensation and Pension Service, for 
extraschedular consideration, and then to the RO for re-
adjudication.  On review, however, it does not appear that 
this development has been accomplished.  There is no evidence 
in the claims folder showing that the case was ever sent to 
the Director of Compensation and Pension Service for 
extraschedular consideration, nor is there evidence showing 
that the RO readjudicated the case, as requested in the 
February 2005 remand.  Thus, this case must be remanded 
again, as the Board is required to insure compliance with the 
instructions of it remands.  Stegall v. West, 11 Vet. App. 
268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should submit the veteran's 
case to the Director, Compensation and 
Pension Service, for extraschedular 
consideration for the period prior to 
December 5, 2000.  The rating board will 
include a full statement as to the 
veteran's service-connected disabilities, 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on the issue.  
See 38 C.F.R. § 4.16(b) (2006).

2.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to TDIU for the period prior 
to December 5, 2000.  All applicable laws 
and regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


